     Case 3:20-cv-02470-WQH-MDD Document 18 Filed 09/10/21 PageID.119 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    MICHELLE NGUYEN, et al.,                        Case No.: 20cv2470-WQH-MDD
12                                      Plaintiffs,
                                                      SECOND AMENDED SCHEDULING
13    v.                                              ORDER REGULATING DISCOVERY
                                                      AND OTHER PRE-TRIAL
14    ROB BONTA, in his official capacity as
                                                      PROCEEDINGS
15    Attorney General of California, et al.,
                                                      [ECF No. 17]
16                                    Defendants.
17
18          On September 8, 2021, the parties jointly moved the Court to continue the
19    discovery deadlines by 60 days and the pretrial deadlines by 90 days. (ECF No. 17). The
20    Court previously extended discovery deadlines by 30 days based upon delays occasioned
21    by the need for Defendants to obtain approval to contract with experts. (ECF No. 16).
22    The parties argue good cause exists to further extend the discovery deadlines by 60 days
23    because Defendants’ expert is expecting a baby in late September and due to caregiving
24    responsibilities and COVID-19 precautions, Defendants’ expert needs additional time to
25    prepare an expert report. (ECF No. 17 at 2-3). The parties request that all other pretrial
26    deadlines be extended to conform with the time frame established by the original
27    scheduling order. (Id. at 3).
28

                                                 1
                                                                                 20cv2470-WQH-MDD
     Case 3:20-cv-02470-WQH-MDD Document 18 Filed 09/10/21 PageID.120 Page 2 of 4



 1          The Court finds there is good cause to continue the discovery cutoff deadline by 60
 2    days for the sole purpose of completing expert discovery. Upon due consideration, and
 3    good cause appearing, the Court also continues the pretrial deadlines as requested.
 4    Accordingly, the Court GRANTS IN PART and DENIES IN PART the parties’ joint
 5    motion as follows:
 6          1.     All expert disclosures required by Fed. R. Civ. P. 26(a)(2) shall be served on
 7    all parties on or before November 19, 2021. Any contradictory or rebuttal disclosures
 8    within the meaning of Rule 26(a)(2)(D)(ii) shall be disclosed on or before December 17,
 9    2021. Unless otherwise stipulated by the parties, the required expert disclosures shall
10    include an expert report as required by Rule 26(a)(2)(B). If a written report is not
11    required, the disclosure must provide the information required under Rule 26(a)(2)(C).
12          2.     The discovery cutoff deadline is January 21, 2022 for the sole purpose of
13    completing expert discovery. The parties are not permitted to conduct fact discovery after
14    November 19, 2021.
15          3.     Failure to comply with this section or any other discovery order of the court
16    may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
17    the introduction of experts or other designated matters in evidence.
18          4.     All other pretrial motions must be filed by February 21, 2022. Counsel for
19    the moving party must obtain a motion hearing date from the law clerk of the judge who
20    will hear the motion. The period of time between the date you request a motion date and
21    the hearing date may vary from one district judge to another. Please plan accordingly.
22    Failure to make a timely request for a motion date may result in the motion not being
23    heard. Motions in limine are to be filed as directed in the Local Rules, or as otherwise set
24    by the district judge.
25          5.     Upon joint request of the parties, a Mandatory Settlement Conference shall
26    be conducted before Magistrate Judge Mitchell D. Dembin.
27          6.     Counsel shall file their Memoranda of Contentions of Fact and Law and take
28    any other action required by Local Rule 16.1(f)(2) by May 20, 2022.

                                                2
                                                                                 20cv2470-WQH-MDD
     Case 3:20-cv-02470-WQH-MDD Document 18 Filed 09/10/21 PageID.121 Page 3 of 4



 1          7.     Counsel shall comply with the pre-trial disclosure requirements of Fed. R.
 2    Civ. P. 26(a)(3) by May 20, 2022. Failure to comply with these disclosure requirements
 3    could result in evidence preclusion or other sanctions under Fed. R. Civ. P. 37.
 4          8.     Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
 5    May 27, 2022. At this meeting, counsel shall discuss and attempt to enter into
 6    stipulations and agreements resulting in simplification of the triable issues. Counsel shall
 7    exchange copies and/or display all exhibits other than those to be used for impeachment.
 8    The exhibits shall be prepared in accordance with Local Rule 16.1(f)(4)(c). Counsel shall
 9    note any objections they have to any other parties’ Pretrial Disclosures under Fed. R. Civ.
10    P. 26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial
11    conference order.
12          9.     Counsel for plaintiff will be responsible for preparing the pretrial order and
13    arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By June 3, 2022,
14    plaintiff’s counsel must provide opposing counsel with the proposed pretrial order for
15    review and approval. Opposing counsel must communicate promptly with plaintiff’s
16    attorney concerning any objections to form or content of the pretrial order, and both
17    parties shall attempt promptly to resolve their differences, if any, concerning the order.
18          10.    The Proposed Final Pretrial Conference Order, including objections to any
19    other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
20    lodged with the assigned district judge by June 10, 2022, and shall be in the form
21    prescribed in and comply with Local Rule 16.1(f)(6).
22          11.    The final Pretrial Conference is scheduled on the calendar of the Honorable
23    William Q. Hayes on June 17, 2022 at 11:00 a.m.
24          12.    The parties must review the chambers’ rules for the assigned district judge
25    and magistrate judge.
26          13.    A post trial settlement conference before a magistrate judge may be held
27    within 30 days of verdict in the case.
28          14.    The dates and times set forth herein will not be modified except for good

                                                3
                                                                                  20cv2470-WQH-MDD
     Case 3:20-cv-02470-WQH-MDD Document 18 Filed 09/10/21 PageID.122 Page 4 of 4



 1    cause shown.
 2          15.    Briefs or memoranda in support of or in opposition to any pending motion
 3    shall not exceed twenty-five (25) pages in length without leave of a district court judge.
 4    No reply memorandum shall exceed ten (10) pages without leave of a district court judge.
 5    Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
 6    and a table of authorities cited.
 7          16.    Plaintiff’s counsel shall serve a copy of this order on all parties that enter
 8    this case hereafter.
 9          All other guidelines remain as previously set. (See ECF Nos. 14, 16).
10          IT IS SO ORDERED.
11    Dated: September 9, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                                   20cv2470-WQH-MDD
